Name: Commission Regulation (EEC) No 3250/81 of 12 November 1981 fixing the buying-in prices for hindquarters of beef applicable from 16 November 1981 and repealing Regulation (EEC) No 980/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/ 12 Official Journal of the European Communities 14. 11 . 81 COMMISSION REGULATION (EEC) No 3250/81 of 12 November 1981 fixing the buying-in prices for hindquarters of beef applicable from 16 November 1981 and repealing Regulation (EEC) No 980/81 value in meat arising out of the age, weight, conforma ­ tion and finish of the animals concerned ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 16 November 1981 , interven ­ tion agencies shall buy in hindquarters offered to them in accordance with the conditions laid down in Regu ­ lation (EEC) No 2226/78 at prices determined within the limits laid down for each product in the Annex to this Regulation having regard to the age, weight, conformation and finish of the animals from which the said products are obtained. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Whereas, in accordance with Council Regulation (EEC) No 1302/73 (2), as amended by Regulation (EEC) No 427/77 (3), the qualities and cuts of products to be bought in by intervention agencies must be deter ­ mined with a view, on the one hand, to the need to give effective support to the market and to ensure the necessary balance between the market in question and that in other livestock production and, on the other hand, to the Community's financial reponsibilities in the matter ; whereas it is desirable to limit buying-in to hindquarters, in view of the present market situa ­ tion ; Whereas it is therefore necessary to repeal Commis ­ sion Regulation (EEC) No 980/81 (4), as last amended by Regulation (EEC) No 2591 /81 (*), and to fix buying-in prices for hindquarters only ; Whereas the upper and lower limits for buying-in prices must be fixed in such a way as to allow inter ­ vention agencies to take account of the differences of Article 2 Carcases, half-carcases and compensated quarters bought before 16 November 1981 may be taken over by the intervention agencies up to 21 November 1981 . Article 3 Regulation (EEC) No 980/81 is hereby repealed. Article 4 This Regulation shall enter into force on 16 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . 0 OJ No L 132, 19 . 5 . 1973, p . 3 . (3) OJ No L 61 , 5 . 3 . 1977, p . 16 . (4) OJ No L 99, 10 . 4. 1981 , p . 25 . 0 OJ No L 252, 5 . 9 . 1981 , p . 6 . 14. 11 . 81 Official Journal of the European Communities No L 327/ 13 BILAG  ANHANG  HAPAPTHMA  ANNEX  ANNEXE  ALLEGATO  B1JLAGE OpkÃ ¸bspns i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Tijifi Ã ³yopflu; oÃ © ECU dvÃ ³ 100 XYP npoYÃ ³vrcov Buying-in price in ECU per 100 kg of product Prix d'achat en Ã cus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Mtnimum Untere Grenze KARCDRATO dpio Maksimum Obere Grenze 'A VCOTCCTO dpio Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Lower limit Limite inÃ rieure Limite inferiore Ondergrenzen DEUTSCHLAND  Hinterviertel gerade SchnittfÃ ¼hrung mit 5 Rippen, stam ­ mend von : 353,083 345,931Bullen A BELGIQUE/BELGIÃ   Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : BÃ ufs 55 %  Ossen 55 % Taureaux 55 %  Stieren 55 % 350,503 345,601 327,218 322,316 318,215 325,160 338,419 313,796 320,741 334,000 DANMARK  Bagfjerdinger, udskÃ ¥ret med 5 ribben, af : Stude I Tyre P Ungtyre I  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pisto ­ ler «, af : Stude I Tyre P Ungtyre I EAAAI 331,474 338,419 352,941 326,423 333,368 347,890 383,283 380,338 380,354 377,408  'Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã µÃ Ã ¸Ã µÃ ¯Ã ±Ã  Ã Ã ¿Ã ¼Ã ®Ã  Ã ¼Ã µ 5 Ã ¹Ã Ã »Ã µÃ ½Ã Ã ­Ã  ÃÃ Ã ¿Ã µÃ  ­ Ã Ã Ã ¼Ã µÃ ½Ã ± Ã ¬ÃÃ : Ã Ã Ã Ã Ã ¿ B Ã Ã Ã Ã Ã ¿ Ã   Ã ÃÃ ¯Ã Ã ´Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã Ã ¿Ã ¼Ã ®Ã  « pistola » Ã ¼Ã ­ 8 ÃÃ »Ã µÃ Ã Ã ­Ã  ÃÃ Ã ¿Ã µÃ  ­ Ã Ã Ã ¼Ã µÃ ½Ã ± Ã ¬ÃÃ : Ã Ã Ã Ã Ã ¿ B Ã Ã Ã Ã Ã ¿ Ã  399,265 396,189 396,173 393,097 FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite * pistola », prove ­ nant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 412,385 385,276 363,260 385,440 368,846 343,873 393,490 366,381 344,365 370,653 354,059 329,086 No L 327/ 14 Official Journal of the European Communities 14. 11 . 81 Mtnimum Untere Grenze KarÃ ©taro dpio Maksimum Obere Grenze 'AVCÃ TOCTO Ã pio Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Lower limit Limite infirieure Limite inferiore Ondergrenzert IRELAND 315,072 305,424 308,942 299,294  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2  Hindquarters, pistola cut at the eighth rib, from : Steers 1 Steers 2 328,193 318,152 321,771 311,730 ITALIA  Quarti posteriori, taglio a 5 costole, detto pistola, prove ­ nienti dai : Vitelloni 1 Vitellorii 2 425,428 402,608 414,833 392,013  Quarti posteriori, taglio a 8 costole, detto pistola, prove ­ nienti dai : 418,908 396,088 408,313 385,493 Vitelloni 1 Vitelloni 2 LUXEMBOURG  Quartiers arriÃ ¨re, dÃ ©coupe Ã 5 cÃ ´tes provenant des : BÃ ufs, taureaux extra 346,826 338,003 NEDERLAND  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, le kwaliteit 344,806 334,141 UNITED KINGDOM A. Great Britain 325,933 322,506 321,407 317,980  Hindquarters, straight cut at third rib, from : Steers M Steers H  Hindquarters, pistola cut at the eighth rib, from : Steers M Steers H 339,51 1 335,955 334,823 331,267 B. Northern Ireland 319,079 313,325 315,135 314,553 308,799 310,609  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers T  Hindquarters, pistola cut at the eighth rib, from : Steers L/M Steers L/H Steers T 332,382 326,369 328,277 327,695 321,682 323,589